                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

VERNEL TITUS and SUSAN TITUS,                      §
                Plaintiffs,                        §
                                                   §
v.                                                 §           Civil Case 3:18-CV-1680-D
                                                   §
ALONZO TISDALE,                                    §
              Defendant.                           §


                                      ORDER OF REMAND

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The undersigned district judge reviewed the proposed findings,

conclusions, and recommendation for plain error. Finding none, the court adopts the findings,

conclusions, and recommendation of the United States Magistrate Judge.

       It is therefore ordered that, because defendant failed to file a completed motion to proceed

in forma pauperis or pay the filing fee, his motion to proceed in forma pauperis is denied, and this

case is remanded to the 298th Judicial District Court of Dallas County, Texas.

       Moreover, this case was not removable in the first place because defendant failed to establish

diversity of citizenship or that a federal question was presented by plaintiffs’ state-court petition as

opposed to his own pleadings.

       The clerk of the court shall effect the remand according to the usual procedure.

       SO ORDERED.

       October 3, 2018.

                                               _________________________________
                                               SIDNEY A. FITZWATER
                                               SENIOR JUDGE
